DETAILED ACTION


Response to Arguments
The 35 U.S.C. 112(b) rejection has been withdrawn based on applicant’s amendment.
The objections to claims 1-15 have been withdrawn based on applicant’s amendment.

Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,846,624 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein each 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the processing pipeline comprising (1) a plurality of convolution stages that convolve first data with second data if activated and (2) a plurality of sub-sampling stages that perform a member of the group consisting of (i) a max pooling operation, (ii) an averaging operation, and (iii) a sampling operation on data received thereby if activated; wherein the processing pipeline is controllable with respect to (1) which of the convolution stages are activated, (2) which of the convolution stages are deactivated, (3) which of the sub-sampling stages are activated, and (4) which of the sub-sampling stages are deactivated when processing streaming data through the processing pipeline, wherein the deactivated convolution stages and the deactivated sub-sampling 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein each activated convolution stage convolves first data with second data, and wherein each activated sub- sampling stage performs a member of the group consisting of (i) a max pooling operation, (ii) an averaging operation, and (iii) a sampling operation on data received thereby, wherein the deactivated convolution stages and the deactivated sub-sampling stages remain instantiated within the processing pipeline but act as pass-throughs when deactivated; and the processing pipeline receiving streaming data and performing feature vector extraction on the streaming data using the activated convolution stages and the activated sub-sampling stages, in combination with other recited limitations in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181